Me. Justice Wolf
delivered the opinion of the court.
Appellee moves to dismiss an appeal because it was taken on the 11th of July 1935, and nothing has been done since and because the appeal is frivolous.
The appel'ant admits, as he must, that there was an eco parte trial and judgment rendered against him on several causes of action. He maintains, however, that the plaintiff originally, after answer, moved for judgment on the pleadings; that no action was taken by the court on this motion; that the defendants waited for the disposition of this motion ; that hence they had paid no attention to the calling of the general calendar. Most of these matters are made to appear, not by certificates from the record, but by the oath of the attorney for appellant.
We have the idea that attorneys of a particular court should follow the general calendar when their cases are at issue, but as the appellee maintained, any matter of this sort could have been presented to the district court in a motion for reconsideration and we find support for this idea in the fact that the appeal involves a question of notice and no part of the record is before us other than by affidavit of the attorney for the appellant.
*629Even if it could be supposed that we bad a discretion to overlook tbe long delay in tbis court and tbe appellant might justify bis position in regard to tbe lack of notice of tbe setting of the case, under tbe recited circumstances we should not exercise such a discretion in bis behalf.
Tbe appeal should be dismissed.
Mr. Justice Córdova Dávila took no part in tbe decision of tbis case.